DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks US 2004/0238555.
Parks discloses a food dispensing and packaging apparatus comprising:
(Re claim 1) “an input interface to receive a selection input that identifies one or more food ingredients” (104 figure 1). “a plurality of compartments, each compartment positioned to hold a corresponding bulk food container, and each bulk food container holding a corresponding food ingredient” (680,690,700,710 figure 14, para 0052). “one or more food extraction mechanisms which are moveable to interface with the corresponding bulk food containers of each of the plurality of compartments” (figure 16A-17F). “a controller to process the selection input from the input interface in order to identify one or more bulk food containers which hold the one or more identified food ingredients, and to control at least one food extraction mechanism to extract the identified one or more food ingredients from the corresponding one or more bulk food containers held in one or more of the plurality of compartments which are identified by the selection input” (101,102,107,105 figure 20). “a receptacle mechanism, wherein the at least one food extraction mechanism and the receptacle mechanism combine to collect the extracted identified one or more food ingredients into a single receptacle” (720, 730 figure 14, para 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0185086 and 8,820,219.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655